The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 16/965,381 by RANATUNGA for “SYSTEM CONTROLLER, NETWORK SYSTEM, AND METHOD IN NETWORK SYSTEM”, filed on 07/28/2020. 
Claims 1-17 are now pending. The independent claims are 1, 9 and17.

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “load distribution unit” in claims 5-6, 13-14; “display control unit” in claims 7 and 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “load distribution unit” in claims 5-6, 13-14; “display control unit” in claims 7 and 15, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (US20200044930A1), hereinafter STAFFORD, in view of Hanks et al. (US9,807,035B1), hereinafter HANKS.

Regarding claim 1, STAFFORD teaches A system controller controlling an IP switch that distributes data received from a device on a transmission side to a device on a reception side, (STAFFORD, Fig. 1, paragraphs 44, 47-50, teach SDN controller, comprising controllable switch, in an IP infrastructure (52) that distributes data from received devices (3, 5, 7) to devices on receptions side (1). Note, STAFFORD does not explicitly describe the controllable switch as an IP switch.)
the system controller building a plurality of virtual networks in the IP switch and causing data received by any of the virtual networks to be transmitted to respective distribution destinations connected to the virtual networks. (STAFFORD, Fig. 1, paragraphs 55-58, teach achieving network splitting by using network slicing in the SDN network, thereby allowing a plurality of individual network controllers to be operating simultaneously and operating with respect to their own virtual subset or, alternatively a real physical network. Furthermore, paragraph 55 teaches splitting the network into different virtual networks which are designed for different services.)
STAFFORD does not describe the controllable switch as an IP switch.
HANKS in the same field of endeavor teaches IP switch (HANKS, Fig. 1, Col. 3, lines 44-65, paragraph bridging Cols. 3-4, teaches IP fabric 118 comprising IP fabric switches 104, Spine Switches 106, and Leaf Switches 108.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HANKS with the teachings of STAFFORD to configure the SDN controller to control IP switches to distribute data.  The motivation would be to direct traffic over an IP fabric based on available bandwidths (HANKS, Col. 1, lines 45-60, Col. 2, lines 42-45).

Regarding claim 2, STAFFORD in view of HANKS teaches the system controller according to claim 1, wherein the IP switch includes a plurality of switches hierarchized, (HANKS, Fig. 1, Col. 3, lines 44-65, paragraph bridging Cols. 3-4, teach the plurality of switches being hierarchized as spine fabric, spine and leaf switches.) and the virtual networks are built in the plurality of switches. (STAFFORD, Fig. 1, paragraphs 55-58, teach splitting the network into different virtual networks utilizing the IP infrastructure.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HANKS with the teachings of STAFFORD to configure the IP switch includes a plurality of switches hierarchized, and the virtual networks are built in the plurality of switches.   The motivation would be to direct traffic over an IP fabric based on available bandwidths (HANKS, Col. 1, lines 45-60, Col. 2, lines 42-45).

Regarding claim 3, STAFFORD in view of HANKS teaches the system controller according to claim 2, wherein any two switches of the plurality of switches are connected to each other by a plurality of links. (HANKS, Fig. 1, Col. 3, lines 44-65, paragraph bridging Cols. 3-4, teach the plurality of switches being connected to each other as spine fabric, spine and leaf switches.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HANKS with the teachings of STAFFORD to configure any two switches of the plurality of switches are connected to each other by a plurality of links. The motivation would be to direct traffic over an IP fabric based on available bandwidths (HANKS, Col. 1, lines 45-60, Col. 2, lines 42-45).

Regarding claim 4, STAFFORD in view of HANKS teaches the system controller according to claim 2, wherein each of the distribution destinations to which the data received by any of the virtual networks is transmitted is a device on the reception side connected to one of the switches in which the any of the virtual networks is built, or another of the switches connected to the one of the switches in which the any of the virtual networks is built. (STAFFORD, Fig. 1, paragraphs 44, 47-50, teach the devices on the reception side as distribution units which are connected to the SDN controllable switch 52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HANKS with the teachings of STAFFORD to configure each of the distribution destinations to which the data received by any of the virtual networks is transmitted is a device on the reception side connected to one of the switches in which the any of the virtual networks is built, or another of the switches connected to the one of the switches in which the any of the virtual networks is built. The motivation would be to direct traffic over an IP fabric based on available bandwidths (HANKS, Col. 1, lines 45-60, Col. 2, lines 42-45).

Regarding claim 5, STAFFORD in view of HANKS teaches the system controller according to claim 3, further comprising a load distribution unit (STAFFORD, Fig. 1, paragraphs 44, 47-50, teach the devices on the reception side as distribution units.) that performs load distribution of data flowing between the plurality of switches on a basis of a table specified from an application side. (STAFFORD, Figs. 5-6, paragraphs 64-65, teach OpenFlow control comprising routing tables specified from a network application side.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HANKS with the teachings of STAFFORD to configure a load distribution unit  that performs load distribution of data flowing between the plurality of switches on a basis of a table specified from an application side. The motivation would be to direct traffic over an IP fabric based on available bandwidths (HANKS, Col. 1, lines 45-60, Col. 2, lines 42-45).

Regarding claim 6, STAFFORD in view of HANKS teaches the system controller according to claim 5, wherein the load distribution unit performs the load distribution for each of data streams. (STAFFORD, Fig. 1, paragraphs 44, 47-50, teach the devices on the reception side as distribution units.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HANKS with the teachings of STAFFORD to configure the load distribution unit as performing the load distribution for each of data streams. The motivation would be to direct traffic over an IP fabric based on available bandwidths (HANKS, Col. 1, lines 45-60, Col. 2, lines 42-45).

Regarding claim 7, STAFFORD in view of HANKS teaches the system controller according to claim 2, further comprising a display control unit (STAFFORD, Fig. 12-14, teach a graphical display (i.e. display control unit).) that controls display of a network topology on a basis of information on a data flow in each of the switches and information on a data flow of a device connected to the IP switch. (STAFFORD, Fig. 8, paragraph 68, teach SDN topology based on data flow in each of the switches connected to the switch.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HANKS with the teachings of STAFFORD to controls display of a network topology on a basis of information on a data flow in each of the switches and information on a data flow of a device connected to the IP switch. The motivation would be to direct traffic over an IP fabric based on available bandwidths (HANKS, Col. 1, lines 45-60, Col. 2, lines 42-45).

Regarding claim 8, STAFFORD in view of HANKS teaches the system controller according to claim 1, wherein the data is audio data or video data. (STAFFORD, Fig. 1, paragraph 64, teach the data as a audio data or video data.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HANKS with the teachings of STAFFORD to configure the data as audio data or video data. The motivation would be to direct traffic over an IP fabric based on available bandwidths (HANKS, Col. 1, lines 45-60, Col. 2, lines 42-45).

Regarding claim 9, STAFFORD teaches A network system comprising: an IP switch that distributes data received from a device on a transmission side to a device on a reception side; (STAFFORD, Fig. 1, paragraphs 44, 47-50, teach SDN controller, comprising controllable switch, in an IP infrastructure (52) that distributes data from received devices (3, 5, 7) to devices on receptions side (1). Note, STAFFORD does not explicitly describe the controllable switch as an IP switch.) 
and a system controller that controls the IP switch, wherein the system controller builds a plurality of virtual networks in the IP switch and causes data received by any of the virtual networks to be transmitted to respective distribution destinations connected to the virtual networks. (STAFFORD, Fig. 1, paragraphs 55-58, teach achieving network splitting by using network slicing in the SDN network, thereby allowing a plurality of individual network controllers to be operating simultaneously and operating with respect to their own virtual subset or, alternatively a real physical network. Furthermore, paragraph 55 teaches splitting the network into different virtual networks which are designed for different services.)
STAFFORD does not describe the controllable switch as an IP switch.
HANKS in the same field of endeavor teaches IP switch (HANKS, Fig. 1, Col. 3, lines 44-65, paragraph bridging Cols. 3-4, teaches IP fabric 118 comprising IP fabric switches 104, Spine Switches 106, and Leaf Switches 108.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HANKS with the teachings of STAFFORD to configure the SDN controller to control IP switches to distribute data.  The motivation would be to direct traffic over an IP fabric based on available bandwidths (HANKS, Col. 1, lines 45-60, Col. 2, lines 42-45).

Regarding claim 10, STAFFORD in view of HANKS teaches the network system according to claim 9, wherein the IP switch includes a plurality of switches hierarchized, (HANKS, Fig. 1, Col. 3, lines 44-65, paragraph bridging Cols. 3-4, teach the plurality of switches being hierarchized as spine fabric, spine and leaf switches.) and the virtual networks are built in the plurality of switches. (STAFFORD, Fig. 1, paragraphs 55-58, teach splitting the network into different virtual networks utilizing the IP infrastructure.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HANKS with the teachings of STAFFORD to configure the IP switch includes a plurality of switches hierarchized, and the virtual networks are built in the plurality of switches.   The motivation would be to direct traffic over an IP fabric based on available bandwidths (HANKS, Col. 1, lines 45-60, Col. 2, lines 42-45).

Regarding claim 11, STAFFORD in view of HANKS teaches the network system according to claim 10, wherein any two switches of the plurality of switches are connected to each other by a plurality of links. (HANKS, Fig. 1, Col. 3, lines 44-65, paragraph bridging Cols. 3-4, teach the plurality of switches being connected to each other as spine fabric, spine and leaf switches.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HANKS with the teachings of STAFFORD to configure any two switches of the plurality of switches are connected to each other by a plurality of links. The motivation would be to direct traffic over an IP fabric based on available bandwidths (HANKS, Col. 1, lines 45-60, Col. 2, lines 42-45).

Regarding claim 12, STAFFORD in view of HANKS teaches the network system according to claim 10, wherein each of the distribution destinations to which the data received by any of the virtual networks is transmitted is a device on the reception side connected to one of the switches in which the any of the virtual networks is built, or another of the switches connected to the one of the switches in which the any of the virtual networks is built. (STAFFORD, Fig. 1, paragraphs 44, 47-50, teach the devices on the reception side as distribution units which are connected to the SDN controllable switch 52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HANKS with the teachings of STAFFORD to configure each of the distribution destinations to which the data received by any of the virtual networks is transmitted is a device on the reception side connected to one of the switches in which the any of the virtual networks is built, or another of the switches connected to the one of the switches in which the any of the virtual networks is built. The motivation would be to direct traffic over an IP fabric based on available bandwidths (HANKS, Col. 1, lines 45-60, Col. 2, lines 42-45).

Regarding claim 13, STAFFORD in view of HANKS teaches the network system according to claim 11, wherein the system controller includes a load distribution unit (STAFFORD, Fig. 1, paragraphs 44, 47-50, teach the devices on the reception side as distribution units.) that performs load distribution of data flowing between the plurality of switches on a basis of a table specified from an application side. (STAFFORD, Figs. 5-6, paragraphs 64-65, teach OpenFlow control comprising routing tables specified from a network application side.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HANKS with the teachings of STAFFORD to configure a load distribution unit  that performs load distribution of data flowing between the plurality of switches on a basis of a table specified from an application side. The motivation would be to direct traffic over an IP fabric based on available bandwidths (HANKS, Col. 1, lines 45-60, Col. 2, lines 42-45).

Regarding claim 14, STAFFORD in view of HANKS teaches the network system according to claim 13, wherein the load distribution unit performs the load distribution for each of data streams. (STAFFORD, Fig. 1, paragraphs 44, 47-50, teach the devices on the reception side as distribution units.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HANKS with the teachings of STAFFORD to configure the load distribution unit as performing the load distribution for each of data streams. The motivation would be to direct traffic over an IP fabric based on available bandwidths (HANKS, Col. 1, lines 45-60, Col. 2, lines 42-45).

Regarding claim 15, STAFFORD in view of HANKS teaches the network system according to claim 10, wherein the system controller includes a display control unit (STAFFORD, Fig. 12-14, teach a graphical display (i.e. display control unit).) that controls display of a network topology on a basis of information on a data flow in each of the switches and information on a data flow of a device connected to the IP switch. (STAFFORD, Fig. 8, paragraph 68, teach SDN topology based on data flow in each of the switches connected to the switch.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HANKS with the teachings of STAFFORD to controls display of a network topology on a basis of information on a data flow in each of the switches and information on a data flow of a device connected to the IP switch. The motivation would be to direct traffic over an IP fabric based on available bandwidths (HANKS, Col. 1, lines 45-60, Col. 2, lines 42-45).

Regarding claim 16, STAFFORD in view of HANKS teaches the network system according to claim 9, wherein the data is audio data or video data. (STAFFORD, Fig. 1, paragraph 64, teach the data as a audio data or video data.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HANKS with the teachings of STAFFORD to configure the data as audio data or video data. The motivation would be to direct traffic over an IP fabric based on available bandwidths (HANKS, Col. 1, lines 45-60, Col. 2, lines 42-45).

Regarding claim 17, STAFFORD teaches A method in a network system for controlling an IP switch that distributes data received from a device on a transmission side to a device on a reception side, (STAFFORD, Fig. 1, paragraphs 44, 47-50, teach SDN controller, comprising controllable switch, in an IP infrastructure (52) that distributes data from received devices (3, 5, 7) to devices on receptions side (1). Note, STAFFORD does not explicitly describe the controllable switch as an IP switch.) 
the method comprising building a plurality of virtual networks in the IP switch and causing data received by any of the virtual networks to be transmitted to respective distribution destinations connected to the virtual networks. (STAFFORD, Fig. 1, paragraphs 55-58, teach achieving network splitting by using network slicing in the SDN network, thereby allowing a plurality of individual network controllers to be operating simultaneously and operating with respect to their own virtual subset or, alternatively a real physical network. Furthermore, paragraph 55 teaches splitting the network into different virtual networks which are designed for different services.)
STAFFORD does not describe the controllable switch as an IP switch.
HANKS in the same field of endeavor teaches IP switch (HANKS, Fig. 1, Col. 3, lines 44-65, paragraph bridging Cols. 3-4, teaches IP fabric 118 comprising IP fabric switches 104, Spine Switches 106, and Leaf Switches 108.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HANKS with the teachings of STAFFORD to configure the SDN controller to control IP switches to distribute data.  The motivation would be to direct traffic over an IP fabric based on available bandwidths (HANKS, Col. 1, lines 45-60, Col. 2, lines 42-45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bisht et al. (US20160080481A1) is directed towards operating a load balancing switch includes providing a flow entry in a flow table, the flow entry may include a match pattern that is satisfied by a data flow identification, and the flow entry may identify a first server (Abstract). More particularly, Fig. 1, paragraph 56, teach controller 15 configured to control switch 11 to direct flow setup to specified servers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALLI Z BUTT/Examiner, Art Unit 2412